Citation Nr: 0638360
Decision Date: 12/08/06	Archive Date: 01/31/07

Citation Nr: 0638360	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-11 615	)	DATE DEC 08 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.


REPRESENTATION

The veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board issued a decision on July 20, 2006, denying the 
veteran's claim.  Later that month he requested 
reconsideration of the decision.  Attached to his request for 
reconsideration were copies of the deck logs for the U.S.S. 
Hull showing the ship docked at Da Nang Harbor, in the waters 
off the shore of the Republic of Vietnam, while he was 
stationed onboard.  Unfortunately, these additional records 
were not on file when the Board issued its July 2006 
decision.  And because they concern the circumstances of his 
Vietnam service, particularly insofar as whether he was 
exposed to herbicides (the dioxin in Agent Orange) in that 
capacity, they must be considered in deciding his appeal.  
Cf., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is 
sometimes deemed to have constructive notice and possession 
of relevant evidence, even if not a part of the actual file 
when deciding a claim).

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) reversed a decision of the Board 
which had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  See Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006).  The 
Board determined that, although the appellant had served in 
the waters off the shore of the Republic of Vietnam, 
that service did not warrant application of the presumption 
of herbicide exposure because he never actually set foot on 
land in that country.  In reversing the Board's decision, the 
Court held that a VA manual provision created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal (VSM).  The Court also found that neither the statue 
nor the regulation governing herbicide exposure claims 
precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  

The Haas decision bears directly on the case at hand.  
However, VA disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal to the Federal Circuit, on September 21, 2006, the 
Secretary of VA imposed a temporary stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure, such as this one, in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Once 
a final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  

In the meantime, the July 20, 2006, decision of the Board is 
hereby vacated.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0621453	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in September 2005, 
whereupon the Board denied the veteran's claim for service 
connection for bladder cancer, also allegedly due to 
herbicide exposure, and remanded his claim for 
diabetes mellitus to the RO for further development and 
consideration.  This additional development occurred via the 
Appeals Management Center (AMC) in Washington, DC.  And in an 
April 2006 supplemental statement of the case, the AMC 
continued to deny this claim and returned the case to the 
Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  Diabetes mellitus was not manifested during service or 
for many years thereafter, and it is not shown to be causally 
or etiologically related to the veteran's active military 
service - including exposure to herbicides (Agent Orange).




CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated during service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this case at hand, the veteran was sent VCAA letters in 
June 2001 and again in September 2005, subsequent to the 
Board's remand.  Despite the inadequate notice provided to 
him in the June 2001 and September 2005 VCAA letters 
regarding a disability rating and an effective date if 
service connection for his diabetes mellitus was to be 
awarded, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against his claim for service connection, 
so any questions concerning the appropriate downstream 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

Also keep in mind that the June 2001 and September 2005 VCAA 
letters indicated what evidence the veteran was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  Thus, the letters satisfied 
the VCAA notice requirements as expressed by the Court in 
Pelegrini II, Mayfield, and Dingess.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that he 
should identify and/or submit any supporting evidence.  The 
content of the VCAA notices therefore substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).



Note, as well, that the veteran initially was provided VCAA 
notice in June 2001, prior to the RO's initial adjudication 
of his claim for service connection in September 2001.  
Therefore, this complied with the Pelegrini II and Mayfield 
requirement that VCAA notice, to the extent possible, precede 
the RO's initial adjudication.  And even since his more 
recent VCAA letter in September 2005, he has not indicated 
that he has any additional relevant evidence to submit or 
that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus - including on the 
grounds that the veteran was exposed to Agent Orange.  So his 
claim must be denied.  38 C.F.R. § 3.102.  While the Board 
acknowledges that he was diagnosed with diabetes mellitus, 
there is no evidence that he was exposed to Agent Orange 
during his military service - as he alleges.  Thus, he is 
not entitled to presumptive service connection in accordance 
with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Moreover, there is no medical nexus evidence of 
record otherwise linking his diabetes mellitus to his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

To the contrary, the veteran's service medical records are 
entirely unremarkable for evidence of diabetes mellitus.  
See  38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").   Rather, this condition was first manifested many 
years after his service ended in October 1978; the earliest 
confirmed diagnosis of record was in 1999, over 20 years 
after the fact.  See Savage, 10 Vet. App. at 495-498 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

And while Dr. Orwick opined that the veteran's diabetes 
mellitus may be related to his service, including exposure to 
Agent Orange, this opinion was based on the veteran's report 
of exposure to Agent Orange during service in Vietnam.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).


See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  

The Board further notes that the veteran's service in 
Vietnam, and any possible related Agent Orange exposure, 
could not be confirmed due to his failure to provide the 
pertinent information required to do this.  Pursuant to the 
Board's September 2005 remand, the AMC attempted to assist 
the veteran in proving he was ashore during his military 
service, and thus presumptively exposed to Agent Orange, by 
requesting that he provide the approximate dates the U.S.S. 
Hull docked in DaNang Harbor.  But unfortunately, he did not 
respond to the AMC's request for this information.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  So his alleged exposure 
to Agent Orange in Vietnam remains unsubstantiated.  And 
because of this, Dr. Orwick's favorable opinion is predicated 
on an event, Agent Orange exposure, which for all intents and 
purposes did not occur.  So it is an insufficient basis to 
grant service connection.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for Type-II diabetes 
mellitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


